NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


GREGORY POUND,                               )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D16-3509
                                             )
THE HILTON AT LAKE CARILLON                  )
and MANDY CATAFFO,                           )
                                             )
             Appellees.                      )
                                             )

Opinion filed February 21, 2018.

Appeal from the Circuit Court for Pinellas
County; Thomas H. Minkoff, Judge.

Gregory Pound, pro se.

Lara J. Edelstein and Hinda Klein of
Conroy Simberg, Hollywood, for Appellees.




PER CURIAM.


             Affirmed.



MORRIS, LUCAS, and SALARIO, JJ., Concur.